Citation Nr: 0008833	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  99-18 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





REMAND

This matter comes before the Board of Veterans' Appeals on 
appeal from a May 1999 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran had active service from January 1968 
to January 1971.  

On his VA Form 9 (Appeal to Board of Veterans'Appeals) in 
September 1999, the veteran requested a BVA hearing in 
St. Louis, Missouri or Belleville, Illinois.  The claims 
file was referred to the Board without scheduling the 
requested hearing.  The veteran should be afforded the 
opportunity for the requested hearing in accordance with 
the usual procedures before his claim is decided by the 
Board.

The veteran may submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal, but no action is required of the veteran.  He 
and his representative will be notified by the appropriate RO 
of the time and place for the hearing.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



- 2 -


